Citation Nr: 1547910	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly pension based on the need for regular aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  He also served on active duty from January 1977 to May 1980; however, his character of discharge from this period of service is a bar to VA benefits.  In addition, he served in the Army National Guard of Puerto Rico from April 1994 to February 2005.  He died in May 2012, and the appellant has filed claims as his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2013 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran's paper claims file and electronic files in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Virtual VA electronic file includes copies of the December 2013 rating decision; March 2014 notice of disagreement (NOD); April 2013 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance; and an April 2013 Medical Expense Report.  See documents uploaded on December 30, 2013 (VETSNET Award Print); and on March 12, 2014 (VETSNET Award Print).  The VBMS electronic file includes correspondence from the appellant.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.



REMAND

Service Connection for the Cause of the Veteran's Death

The appellant has asserted that the Veteran's death was caused by radiation exposure during service.  The death certificate indicates that his death was caused by pancreatic cancer and diabetes mellitus.  Pancreatic cancer is a "radiogenic disease" under 38 C.F.R. § 3.311.  Pancreatic cancer is also presumed service-connected for a radiation-exposed veteran as defined by 38 C.F.R. § 3.309(d)(3); however, the evidence does not show and it is not alleged that the Veteran participated in a radiation-risk activity as defined by VA regulation.  

During the Veteran's lifetime, he stated that he was exposed to radiation while he was stationed at Wackernheim, Germany, from 1974 to 1976.  See October 2006 VA Form 9.  He indicated that he worked with radioactive material and missiles.  See February 2008 statement.  He also reported that he worked on nuclear systems during the period of service that is a bar to VA benefits.  

The Board notes that the RO only obtained portions of the Veteran's service personnel records and that these records do not indicate that he was exposed to radiation.  The records do note that he served in Germany from March 1975 to October 1976; however, additional information is needed regarding his duty assignments before a determination can be made as to whether he was exposed to any radiation during this period of service.  Therefore, a remand is required to obtain a complete copy of the Veteran's military personnel records.  

If it is determined that the Veteran was exposed to ionizing radiation, the AOJ should develop the claim in accordance with 38 C.F.R. § 3.311.  


Special Monthly Pension - Aid and Attendance/Housebound Benefits

The appellant has asserted that she is entitled to special monthly pension based on the need for regular aid and attendance by another person.  She submitted a medical expense report in April 2013, which indicates that she pays a home attendant $1,000 per month; however, it is unclear what services the home attendant provides.  Examination reports submitted by the appellant indicate that she has degenerative disc disease and radiculopathy of the lumbar and cervical spine and that she is unable to stand for long periods of time or lift heavy objects.  See April 2013 and June 2014 reports.  However, it is unclear as to whether she requires regular aid and attendance of another person.  Therefore, a remand is required for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a complete copy of the Veteran's military personnel file and associate it with his claims file.

2.  If it is determined that the Veteran was potentially exposed to ionizing radiation, the AOJ should develop the claim in accordance with 38 C.F.R. § 3.311.

3.  The AOJ should afford the appellant a VA examination to ascertain the current severity of her disabilities and determine if she meets the requirement for aid and attendance or housebound status.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If an opinion or examination is needed by a specialist(s), that too should be undertaken. The claims file should be made available to and be reviewed by the examiner in conjunction with the examination. 

In this case, the appellant has asserted that she requires aid and attendance because of her cervical and lumbar spine disabilities.  Therefore, an evaluation of the appellant's disabilities must address this assertion. 

After review of the file and examination(s), the examiner should specifically address the following: 

(a)  The current symptomatology associated with her various disabilities and the severity of those symptoms;

(b)  Whether the appellant is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; 

(c)  Whether the appellant is a patient in a nursing home on account of mental or physical incapacity;

(d) Whether the appellant is so helpless or so nearly helpless as to require the regular aid and attendance of another person.  In making this determination, the examiner should specifically comment on whether the appellant is unable to dress or undress herself or to keep herself ordinarily clean and presentable; requires the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; is unable to feed herself because of the loss of coordination of upper extremities or because of extreme weakness; is unable to attend to the wants of nature; or has an incapacity, physical or mental, that requires care of assistance on a regular basis to protect her from the hazards or dangers incident to his daily environment; or is bedridden. 

(e) For housebound purposes, the examiner should indicate whether the appellant is substantially confined to her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




